Subsequent to the filing of this court's opinion in the above cause (116 N.J. Eq. 402) defendant applied for reargument of its motion to strike the bill. Pending disposition thereofBroadman v. Colonial Building and Loan Association, 118 N.J. Eq. 275,
was decided by the court of errors and appeals. That decision prompted defendant to renew its motion to strike.
The original opinion of this court referred to the bill of complaint as one in the nature of a bill of review. Under theBroadman Case, it is apparent that the court of errors and appeals will under no circumstances permit the award of relief in cases of this type unless such relief is sought by petition in the original cause (i.e., the foreclosure suit). This court is bound to observe the law as enunciated by the court of last resort and since the Broadman Case obviously is controlling and dispositive of the present issue, the bill will be stricken. There is no alternative. *Page 587